Citation Nr: 1741287	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-26 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for ischemic heart Disease (IHD), to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969, including service in Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Phoenix, Arizona, Regional Office (RO). In May 2015, the Board remanded the appeal to the RO for additional development.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review. 

In January 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDING OF FACT

The Veteran is not diagnosed with IHD.


CONCLUSION OF LAW

The criteria for service connection for IHD have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and IHD becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii).

In his May 1969 separation examination, the Veteran is noted to have a normal heart and no relevant medical history is recorded. 

In 2009 the Veteran was seen for cardiac symptoms. In a June 2009 private treatment note, the Veteran was noted to have a left ventricular ejection fraction estimated at 20 - 25 percent, however, the clinician did not diagnose the Veteran with IHD. In August 2009, the Veteran is noted to have an ejection fraction of 33 percent and is also noted to have no demonstrable ischemia. In October 2009, the Veteran is noted to have a history of CHF secondary to polysubstance abuse but the clinician does not note a diagnosis for IHD.

A September 2011 VA treatment record indicates the Veteran was admitted to the hospital for two days due to chest pain.

In February 2012, the Veteran was afforded a VA examination. The VA examiner outlined IHD and related heart conditions and indicated the Veteran did not have a diagnosis of IHD. The examiner did not have the Veteran's C-file available for review. However, the Veteran reported being admitted for a heart related condition and cardiology evaluation in October 2009. The examiner noted the symptoms were due to polysubstance abuse with no heart disease diagnosed. The Veteran denied any other hospitalizations for his heart. 

In a January 2013 lay statement the Veteran indicated that he was diagnosed with heart symptoms in June 2009 and reported that he uses the heart medication Metoprolol Succinate. 

In a November 2014 private treatment record the Veteran reported increased shortness of breath and a history of heart failure. The examiner noted risk factors including obesity, hypertension, hyperlipidemia, congestive heart failure, type 2 diabetes, and age. However, the examiner noted no prior diagnostic, therapeutic or interventional cardiac history and reported an estimated left ventricular ejection fraction of 55 percent. 

In a December 2014 VA treatment record the clinician referenced the recent 55 percent ejection fraction and indicated that it was "normal." The clinician also noted no significant perfusion abnormalities or evidence of heart attack risk. 

In his January 2015 hearing testimony, the Veteran indicated that he had some doubts about the accuracy of the examination completed by the VA for his claim.

Although the Veteran served in Vietnam, he is not competent to diagnose himself with any cardiac disorder. While the Veteran clearly complained to physicians of cardiac symptoms, there is no competent medical evidence in the record which indicates a diagnosis for IHD. The Veteran was provided the opportunity to submit supplementary medical evidence since his January 2015 hearing and VA has received no additional evidence to substantiate the claim.

The probative and competent evidence of record is against the Veteran's claim of entitlement to service connection for IHD. As noted above, the threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder. See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). There is no medical evidence demonstrating that the Veteran was diagnosed with IHD during the pendency of the appeal. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim); see Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) and Sanchez-Benitez v. West, 13 Vet.App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability). Therefore, the claim for service connection for IHD must be denied.


ORDER

Service connection for ischemic heart disease (IHD) is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


